Citation Nr: 1745205	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  12-19 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran had active duty service in the United States Army from October 1960 to September 1962, from June 1985 to July 1986, and from November 1990 to June 1991.  His service also included service in the Army National Guard and Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2017, the Veteran provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As to the issue of service connection for PTSD, the Veteran attended a VA examination in December 2010.  The results of that examination demonstrated that the Veteran did not have any psychiatric diagnoses present at the time.  Following the examination, the Veteran reported in his notice of disagreement that he was not completely forthcoming during the examination because he was using denial as a coping mechanism to deal with this condition.  Since that examination, the Veteran and his spouse have provided competent and credible testimony as to the observable symptoms related to the Veteran's psychiatric disability.  In addition, the Veteran has submitted evidence from the Denver Vet Center that indicates that he has a present diagnosis of PTSD.  The Board acknowledges that the Veteran has submitted evidence of a current diagnosis but this opinion is not adequate to render a decision in this case.  The Board notes that, because the Veteran's stressor was based on a fear of hostile military or terrorist activity pursuant to 38 C.F.R. § 3.304 (f)(2),(3) (2016), the confirmation of the sufficiency of the stressor, the PTSD diagnosis, and the etiology opinion must come from a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) in order to form the basis for a grant of service connection.  Therefore, the Board finds a remand is necessary to obtain a competent and credible medical opinion as to the nature and etiology of the Veteran's PTSD.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.310 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion without supporting clinical data or other rationale does not provide the required degree of medical certainty).  

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from August 23, 2017, to the present.

2.  After obtaining authorizations from the Veteran, associate with the claims file his contemporaneous private treatment records. 

3.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any diagnosed psychiatric disabilities during the pendency of this appeal according to the criteria set forth in the DSM-IV.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(A)  Does the Veteran have a current psychiatric disability to include PTSD? 

If any previously diagnosed disorder is no longer present, the examiner must provide an explanation (e.g., whether the condition was misdiagnosed, whether it dissipated, etc.).

If the Veteran does not meet the criteria for a diagnosis of any acquired psychiatric disorder to include PTSD, the examiner must specifically say so.  

(B)  As to each current psychiatric disorder, is it at least as likely as not that (50 percent or greater probability) the psychiatric disability manifested in or is otherwise related to the Veteran's military service?



(C)  Is it as least as likely as not (50 percent or greater probability) that a current psychiatric disorder had its onset within one year of the Veteran's discharge from his period of active service?

(D)  Is it as least as likely as not (50 percent or greater probability) that any of the Veteran's diagnosed psychiatric disabilities are caused or aggravated (i.e., permanently worsened) by any of his service-connected disabilities?  

In providing the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

The examiner should offer a complete rationale for any opinions that are expressed and should cite to the appropriate evidence to support his or her conclusions.

4.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


